DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
The rejection under 35 U.S.C. 112 of claim 7 has been withdrawn.  However, the prior art grounds of rejection are maintain.
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.
Applicant has argued that Wilson fails to disclose “independent” movement of the first sleeve with respect to the second sleeve.  Applicant cites paragraph 0039 of Wilson, which states that “the pusher portion 310p may drive the bore valve 330, the mandrel 315, and the stinger 355 longitudinally upward relative to the body 305.”  Applicant reasons that such tandem motion of the first sleeve 355 and the second sleeve 315 cannot constitute “independent” movement.  Examiner respectfully disagrees.  Some relevant definitions of the word independent are “not subject to control controlled by the movement of sleeve 355, or vice versa.  Instead, it is piston 310 that actually controls the movement of first sleeve 355 in the upward direction in Figs. 3A and 3B.  Sleeves 315 and 355 are in fact independent of each other.  Neither sleeve controls or requires the other sleeve’s movement.  As evidence, Fig. 3C shows the second sleeve 315 moving downward from the Fig. 3B position while the first sleeve 355 remains in the same position.  Essentially, the fact that the sleeves 315 and 355 sometimes move in tandem does not necessarily mean that they are dependent upon each other for movement.  Examiner’s position is that, because movement of one of the sleeves does not require movement of the other sleeve, sleeve 315 and sleeve 355 are independent of each other.  Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 11-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 2013/0319767, hereinafter Wilson).
With regard to claim 1, Wilson discloses a frac sleeve (see Figs. 3A-3C) comprising:
an outer sidewall (305) with an outer sidewall port (unlabeled, between numerals 315 and 355p in Fig. 3A);
(355) with a first active port (355p);
a second sleeve (315) with a second active port (unlabeled, proximate numeral 315 in Fig. 3A);
wherein the first active port (355p) moves in a first direction (i.e. upwardly from the Fig. 3A position to the 3B position) to be aligned with the second active port, and the second active port moves in a second direction (i.e. downwardly from the Fig. 3B position to the Fig. 3C position) to be aligned with the first active port, the first direction and second direction being opposite directions, wherein movement of the first sleeve (355) is independent from movement of the second sleeve (315), and the movement of the second sleeve (315) is independent from the movement of the first sleeve (the sleeves 315 and 355 move in tandem at some point, according to paragraph 0039.  However, the movement is still considered “independent” as movement of one sleeve does not require or control movement of the other sleeve).
With regard to claim 2, Wilson discloses that the first active port (355p) is configured to be misaligned with the outer sidewall port and the second active port before moving the first sleeve (in the Fig. 3A position, the first active port is misaligned with the outer sidewall port and the second active port).
With regard to claim 3, Wilson discloses that a passageway is formed through the first active port, second active port, and outer sidewall after moving the first sleeve in the first direction and the second sleeve in the second direction, the passageway extending from an inner diameter of the frac sleeve to an annulus positioned outside of the frac sleeve (fully aligned position is shown in Fig. 3C).
With regard to claim 4, Wilson discloses that portions of the first sleeve are configured to overlap with portions of the second sleeve (Figs. 3A-3C).
(note that claim 1 can be interpreted such that sleeve 315 is the “first sleeve”) includes a first proximal end (i.e. the upper end of sleeve 315) and a first distal end (the lower end of sleeve 315), and the second sleeve (claim 1 can be interpreted such that sleeve 355 is the “second sleeve”) includes a second proximal end (i.e. the upper end of sleeve 355, which is beyond the upper end of Figs. 3A-3C) and a second distal end (the lower end of sleeve 355), wherein the first distal end is configured to be positioned between the second proximal end and the second distal end (Figs. 3A-3C show the lower end of sleeve 315 being located between the lower and upper ends of sleeve 355).
With regard to claim 6, given the alternate interpretation of claim 1 discussed above with regard to claim 5—with the sleeve 315 as the first sleeve and sleeve 355 as the second sleeve—Wilson discloses a hydraulic vent (i.e. the annulus in which spring 320 is positioned) having a variable size being positioned between the proximal end of the second sleeve (i.e. the upper end of sleeve 355) and the proximal end of the first sleeve (the upper end of sleeve 315).  
With regard to claims 8 and 9, the outer sidewall is a frac port or a production port, as these limitations constitute mere nomenclature.  The port is capable of passing any kind of fluid.
With regard to claim 11, Wilson discloses a method utilizing a frac sleeve comprising:
moving a first sleeve (355) with a first active port (355p) in a first direction (i.e. upward from the Fig. 3A position to the Fig. 3B position);
(315) with a second active port (unlabeled, between numerals 315 and 355p in Fig. 3A) in a second direction (i.e. downward from Fig. 3B to Fig. 3C);
aligning the first active port and the second active port (Fig. 3C position) based on the moving the first sleeve in the first direction and the second sleeve in the second direction, wherein the first direction and the second direction are opposite directions (first direction is upward and second direction is downward), wherein movement of the first sleeve (355) is independent from movement of the second sleeve (315), and the movement of the second sleeve (315) is independent from the movement of the first sleeve (the sleeves 315 and 355 move in tandem according to paragraph 0039, however, the movement is still considered “independent” as movement of one sleeve does not require or control movement of the other sleeve).
With regard to claim 12, the first active port is misaligned with the outer sidewall port and the second active port before moving the first sleeve (in the initial, Fig. 3A position, the first active port and second active port are misaligned).
With regard to claim 13, Wilson discloses forming a passageway through the first active port, second active port, and outer sidewall after moving the first sleeve in the first direction and the second sleeve in the second direction, the passageway extending from an inner diameter of the frac sleeve to an annulus positioned outside of the frac sleeve (the passageway through all ports is visible in the Fig. 3C position).
With regard to claim 14, portions of the first sleeve (355) are configured to overlap with portions of the second sleeve (315, see Figs. 3A-3C, which show the two sleeves always overlapping).  
With regard to claims 15 and 16, these claims are rejected under the same grounds as claims 5 and 6 above.
With regard to claims 18 and 19, the outer sidewall is a frac port or a production port, as these limitations constitute mere nomenclature.  The port is capable of passing any kind of fluid.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Koot (US 4,406,335).
With regard to claims 10 and 20, Wilson fails to disclose locking the first sleeve and the second sleeve in place after aligning with the outer sidewall port, first active port, and the second active port.
Koot discloses a circulation sub, similar to that of Wilson.  Koot discloses a sleeve (11) which shifts down to align the sleeve ports with a sidewall port to open the circulation sub.  In the open position, a locking device (8) locks the sleeve in position.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Wilson by providing a locking mechanism as shown by Koot, .
Allowable Subject Matter
Claim 7 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/Primary Examiner, Art Unit 3676